133 N.J. 481 (1993)
628 A.2d 287
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ARTURO R. WHYTE, DEFENDANT-RESPONDENT. STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
FITZ G. BYFIELD, DEFENDANT-RESPONDENT. STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
BARRINGTON AIRD, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 4, 1993.
Decided August 2, 1993.
Joshua P. Cohn, Assistant Prosecutor, argued the cause for appellant (John J. Fahy, Bergen County Prosecutor, attorney).
Michael Chazen, Designated Counsel, argued the cause for respondent Arturo R. Whyte (Zulima V. Farber, Public Defender, attorney).
Terry Shaw, Assistant Deputy Public Defender, argued the cause for respondent Fitz G. Byfield (Zulima V. Farber, Public Defender, attorney).
James W. Donnelly, Designated Counsel, argued the cause for respondent Barrington Aird (Zulima V. Farber, Public Defender, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the per curiam opinion of the Appellate Division, reported at 265 N.J. Super. 518, 628 A.2d 340 (1992).
WILENTZ, C.J., and HANDLER and GARIBALDI, JJ., dissenting.
We would reverse, substantially for the reasons expressed in Judge Shebell's dissenting opinion, reported at 265 N.J. Super. 518, 628 A.2d 340 (1992).
*482 For affirmance  Justices CLIFFORD, POLLOCK, O'HERN and STEIN  4
For reversal  Chief Justice WILENTZ and HANDLER and GARIBALDI  3